Kane, J.
*923Plaintiff commenced this action to, inter alia, enjoin defendant from taking any action to prevent him from practicing anesthesiology at the hospital. Plaintiff alleged that defendant unlawfully suspended him by way of an internal hospital memorandum, stating that "[u]ntil further notice” plaintiff would not practice at defendant. Supreme Court ordered that the purported suspension of plaintiff’s privileges be vacated and that his privileges be restored. Defendant now appeals. We reverse.
Since plaintiff alleged that his privileges were suspended pursuant to an internal memorandum "without [defendant] stating the reasons therefor” (Public Health Law § 2801-b [1]), plaintiff is obligated to initially present his claim to the Public Health Council pursuant to Public Health Law § 2801-b (see, Guibor v Manhattan Eye, Ear & Throat Hosp., 46 NY2d 736, 737-738; Jackaway v Northern Dutchess Hosp., 139 AD2d 496, 497). Therefore, the relief sought by plaintiff through his motion for a preliminary injunction should have been denied.
Order reversed, on the law, without costs, and motion denied. Mahoney, P. J., Kane, Casey, Levine and Mercure, JJ., concur.